                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
                      CIVIL ACTION NO. 19-40152-RGS

                          WALTER HIMMELREICH,
                                Petitioner
                                         v.
                           WARDEN, FMC DEVENS
                               Respondent

                   MEMORANDUM AND ORDER ON
             DEFENDANT’S MOTION FOR RECONSIDERATION

                                January 7, 2020

STEARNS, D.J.

      The motion for reconsideration is DENIED. 1              Petitioner, Walter

Himmelreich, has succumbed to the common confusion of the doctrine of

legal innocence with that of factual innocence.         The difference is not, as

Himmelreich would have it, a mere “technical issue,” but one that is

fundamental to a correct understanding of habeas corpus law.                As the

Supreme Court explained in Bousley v. United States, 523 U.S. 614, 623-624

(1998), “[t]o establish actual innocence, petitioner must demonstrate that,

‘in light of all the evidence,’ ‘it is more likely than not that no reasonable juror




      1   The motion is styled as a Motion to Alter or Amend Judgment.
would have convicted him’ . . . [and] that ‘actual innocence’ means factual

innocence, not mere legal insufficiency.” Id. (internal citations omitted).

See also Wooten v. Cauley, 677 F.3d 303, 307-308 (6th Cir. 2012). As the

court previously explained, the First Circuit is firmly of the view that the

Savings Clause to section 2255 may be properly invoked only in instances

where a prisoner is claiming actual innocence, either factual or because a

subsequent reinterpretation of law would have precluded the original finding

of guilt, or where the prisoner was denied an unobstructed procedural

opportunity to press his claim of innocence, none of which apply in

Himmelreich’s case. See United States v. Barrett, 178 F.3d 34, 52 (1st Cir.

1999) (noting with respect the intent of Congress “to streamline collateral

review” and applying the Bousley limitation to petitions invoking the Savings

Clause).2

                                   SO ORDERED.

                                   /s/ Richard G. Stearns_________
                                   UNITED STATES DISTRICT JUDGE



     2   In any event, Himmelreich is mistaken in his claim of legal
innocence, namely that “the District Court at his Sentencing never found a
specific date” on which petitioner’s crime occurred. The exact date of an
offense is not an essential element of federal crimes in general nor of the
crime of which petitioner was convicted. See, e.g., United States v.
Escobar-De Jesus, 187 F.3d 148, 168 (1st Cir. 1999).
                                     2
